WEIMER, J., would grant.
HUGHES, J., would grant.
CRICHTON, J., would grant and docket and assigns reasons.
CRICHTON, J., would grant and docket and assigns reasons:
With emergency lights and sirens engaged, defendant Deputy Comeaux was responding to a call regarding "a disturbance with a weapon ... with an individual inside of a house with a gun". Washington v. OneBeacon Am. Ins. Co. , 18-0248, p.2 (La. App. 1 Cir. 11/2/18), --- So. 3d ----, 2018 WL 5732437. There was screaming in the background of the call, further evidencing a potential loss of life and a need for immediate law enforcement attention. Id. The lower courts' finding that the officer acted with reckless disregard in his pursuit raises policy concerns that warrant scrutiny by this Court; accordingly, I would grant and docket this case.